Fourth Court of Appeals
                               San Antonio, Texas
                                    February 26, 2014

                                  No. 04-13-00689-CV

                         IN THE INT. OF GM, AM AND NM,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-PA-02693
                           John D. Gabriel Jr., Judge Presiding


                                     ORDER
      The Appellee’s Motion for Extension of Time to File Brief is GRANTED.



                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court